DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 04/29/2022. This action is made Final.
B.	Claims 1, 3-7, 9-14 and 16-24 remain pending.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 3-7, 9-14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuezhong, Tang et al. (US Pub. 2010/0100371 A1), herein referred to as “Yuezhong” in view of Photowat, Sarah (US Pub. 2019/0272511 A1), herein referred to as “Photowat”.


As for claims 1, 13 and 20, Yuezhong teaches. A method and corresponding terminal and non-transitory computer-readable recording medium of providing content in a terminal, the method comprising: 

	obtaining a first message that is input through a user interface of the terminal, wherein the user interface is provided by a messaging application that executes a messaging service in the terminal (par. 28: “user John 202 wants to make an appointment with user Jane 204 in QuanJuDe restaurant, which is a famous toast duck restaurant in Beijing. John may only need to input some keywords 206, 208 (e.g., “6:30,” “QuanJuDe”) into message input screen 209. In this example, the data collector 116 has determined that the keyword 206 is an event time, and this is annotated using tags in an output data 210. Further, the context component 130 determines the edit time is 10:00 AM, the time is automatically adjusted to 6:30 PM (e.g., as opposed to 6:30 AM) as seen in the output data 210.”); 

	obtaining a second message stored in the terminal that is obtained from a conversation in which a user of the terminal and a second user of a second terminal participate in the messaging application (par.31; Previously sent SMS (or other messages) may also be searched to find similar phrases, sentences, templates, etc.,”; 
Further Yuezhong describes in par.16 of a system that facilitates the creation of fully formed messages based upon minimal user inputs then in par.17 text generation systems then in par. 24 the use of local storage can store data used by the system to generate messages, wherein local storage comprises messages from message application. Also note in par. 25-27 that specifically shows “ The methods used by the data collector 116 and message generator 138 could include keywords searches, sentence matching, use of Web Service, automatic text generator, automatic message generator, and/or the like, or any combination thereof. The resources could be Internet content, SMS/MMS/email data resources, calendar/contact/maps/media resources, which may be stored on a network 112, and/or locally on a mobile device, etc. The message generator 138 may use any combination of automatic text generation, including canned text generation, templates 139, phrase- and/or feature-based generation, Web service, etc.”).


identifying whether a scheduling conflict exists based on a comparison of schedule information of the user of the terminal that is stored on the terminal to information obtained from at least one of the first message and the second message; generating content based on identifying that the scheduling conflict exists (par. 42, as the results of message generator as deemed scheduling information important, user input indicates that a scheduling of an event is taken place and a conflict can be identified automatically by the system as taught in addition at par.43 where local data collected by data collector and output to message generator collects local data from calendar of user devices at paragraphs 33-34 and 36-37 along with figure 4 which depicts how words are identified with calendar/scheduling activity related to recipient and the user of the device);

generating content based on identifying that the scheduling conflict exists (par. 31 “In this way, the message generator 138 could form a message 222 having complete sentences as follows: “We will gather at the QuanJuDe restaurant at 6:30 pm. The restaurant is in QianMen. To get there you could take the Line 2 subway. The restaurant contact number is 826939911”. Par. 42 uses information from par.31 along with information tagged in messages to determine conflicts with scheduling a meeting);

 and displaying the generated content on a display of the terminal (fig.1, 222 shows the message generated text displayed on terminal). 

Yuezhong does not specifically teach displaying scheduling conflict in a separate window not part of the messaging application; however in the same field of endeavor Photowat teaches generating content based on identifying that the scheduling conflict exists, the content comprising a notification for alerting the user of the terminal that the scheduling conflict exists (par. 576 generating graphical notification icons to denote conflicts with two or more separate events); and in response to the content being generated, displaying the generated content on a display of the terminal, wherein the content is displayed on an application that is different than the messaging application or a window that is different than a window of the user interface provided by the messaging application (fig. 4, par.42 and 64 a window pane within the user interface displays notifications that are derived from other timelines from venders, users, applications; Photowat teaches many examples of alerting or bringing attention to the user of calendar information from multiple calendars the user is subscribed too, such as in paragraph 576 generating graphical notification icons to denote conflicts with two or more separate events. Photowat also teaches many examples of different windows and pop-up windows to display additional information, even to the extent of a separate application “Planning System” which can be part of or separate from the calendar application to be ran via mobile device which purpose is to display subscribed too calendars via the users’ own timeline schedule as mentioned in paragraphs 565-567.).

Photowat further teaches generating inviting content in response to determining that either or both of the first message and the second message identifies a third party contact person, wherein the inviting content displays a prompt on the terminal for receiving a command input for whether the user of the terminal will add the third party contact person to a current conversation window, and based on the received command input, transmits an invitation to another terminal of the third party contact person to join the current conversation window with the first message and the second message presented (par. 557 user is able to select as many recipients as they want to message to invite them to subscribe to the calendar which will display upcoming events to recipients);
if the terminal receives an input of selecting question content asking whether to decide on schedule information received from the content, updating schedule information of the user of the terminal based on the schedule information received from the content (par. 22, update calendar event; par.294-295 blocks 8034-8036 updating calendars); and

if the terminal does not receive the input of selecting the question content, deleting the
question content and the content from the terminal is different than a window of the user interface provided by the messaging application ( par. 22, delete calendar event; fig. 9j par. 336 deleting timeline events; par. 341 actions (e.g. messages and content) are deleted and removed from user interface).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Photowat into Yuezhong. Yuezhong and Photowat belong to the same technical field in view of an invention with respect to a system for analyzing conversation content between users and providing content corresponding thereto. Therefore, it is considered that said difference could be easily derived by a person skilled in the art without any particular difficulty by applying, to the feature of Yuezhong of: based on the result of checking the schedule information, displaying recommended text, and receiving a user's selection as an input, the feature of Photowat of: based on the result of checking whether the schedules conflict, displaying the conflicting schedule, and updating the schedule by receiving a
user's selection.

Accordingly, the invention as in claim 1 could be easily invented by a person skilled in
the art in view of Yuezhong and Photowat.

As for claim 16, Yuezhong teaches. The terminal of claim 13, wherein the controller is further configured to generate the content based on the information obtained from the at least one of the first message and the second message, and-the user information of the terminal and wherein the user information comprises at least one of mail information of the user of the terminal and information stored in a cloud. (par.24; keywords are passed from user interface to data collector where local/remote data bases are searched which include local/remote messages from applications stored locally, i.e. email, among other data can be searched to gather relevant data for the message generator).

As for claim 3, Yuezhong teaches. The method of claim 1, wherein the first message and the second message correspond to at least one of text data, sound data, and image data, and the method further comprising obtaining the information from the first message and the second message, according to a criterion corresponding to a type of data of the first message and the second message (par.24 local and/or remote data can be searched for. contacts 122, messages 124, calendars 126, documents 128, context 130…Other sources of local data not shown may include one or more media files, videos, figures, bookmarks, user groups, maps, ads, templates, message service providers, etc. The network data 120 may be analogous to the local data 118 (e.g., include network repositories for user contacts, messages, calendars, documents, user context, photos, video, figures, bookmarks, user groups, maps, ads, templates, message service providers, etc.) and may include any other service 134 available via the network 112, such as spelling, translation, localization, etc.).


As for claims 4 and 14, Yuezhong teaches. The method of claim 1 and corresponding terminal of claim 13, wherein the obtaining the second message stored in the terminal comprises obtaining the second message from a conversation window of the conversation provided by the messaging application (par.24 additional data can be gathered from other terminal via network interaction as remote data). 

As for claim 5, Yuezhong teaches. The method of claim 1, wherein the content comprises at least one of additional information related to schedule information of the user of the terminal, additional information related to location information included in the first message and the second message, additional information related to advertisement information included in the first message and the second message, additional information related to reservation information pre-stored by the user of the terminal, file information related to information included in the first message and the second message, and additional information related to information of a third party invitation through the messaging service (par.31; contextual information pertaining to a restaurant is retrieved from the web to display pictures and other source materials thereby advertising the meeting spot to the second user from the first users keyword lookup system of automated generation of messages).

As for claim 6, Yuezhong teaches. The method of claim 3, wherein the criterion comprises extracting a keyword based on the type of data being the text data, extracting a sound element based on the type of data being the sound data, and performing image recognition based on the type of data being the image data (par.24 keywords can be searched in sound as described as media files and video among others). 

As for claim 7, Yuezhong teaches. The method of claim 1, wherein the generating content further comprises generating the content based on the information obtained from the at least one of the first message and the second message, and user information of the terminal (par.16 and 24 local data is collected by data collector and sent to message generator);
wherein the user information comprises at least one of mail information of the user of the terminal and information stored in a cloud (par.24 network information (cloud) can comprise of calendar and message service providers). 


As for claim 8, Yuezhong teaches. The method of claim 1, herein the generating content further comprises generating the content based on the information obtained from the at least one of the first message and the second message, and user information of the terminal and wherein the displaying the generated content comprises displaying the content on a layer that is different than a layer of the user interface provided by the messaging application (par.34 is one example where the layer that displays messaging content can lead to a different layer/window to show a map that corresponds to contextual found information within the messaging user interface). 

As for claim 9, Yuezhong teaches. The method of claim 1, further comprising outputting the content as a sound when the first message is obtained as sound data (par.52 producing media such as sound). 

As for claim 10, Yuezhong teaches. The method of claim 1, further comprising transmitting a file related to the content from the terminal to the second terminal (par. 31 sending a map and image of content derived from messaging user interface). 

As for claim 11, Yuezhong teaches. The method of claim 1, further comprising receiving, via the terminal, the file related to the content from the second terminal (par. 31 sending a map and image of content derived from messaging user interface)

As for claim 12, Yuezhong teaches. The method of claim 1, further comprising receiving a third message from the second terminal that is different from the terminal, via the messaging application, based on the information comprised in the first message and the second message  (par. 31 sending a map and image of content derived from messaging user interface other information such as calendar and media files can be sent as well and repeated) 

As for claim 17, Yuezhong teaches. A method comprising: receiving a first message input to a user interface of a terminal (par. 28: “user John 202 wants to make an appointment with user Jane 204 in QuanJuDe restaurant, which is a famous toast duck restaurant in Beijing. John may only need to input some keywords 206, 208 (e.g., “6:30,” “QuanJuDe”) into message input screen 209. In this example, the data collector 116 has determined that the keyword 206 is an event time, and this is annotated using tags in an output data 210. Further, the context component 130 determines the edit time is 10:00 AM, the time is automatically adjusted to 6:30 PM (e.g., as opposed to 6:30 AM) as seen in the output data 210.”);

	obtaining a second message stored in the terminal that is obtained from a conversation in which a user of the terminal and a second user of a second terminal(par.31; Previously sent SMS (or other messages) may also be searched to find similar phrases, sentences, templates, etc.,”; par.24 and 34 locally stored information is collected and a message generations are generated for automatic insertion into conversation, which feature scheduling); 

	comparing the first message the second message, and schedule information of the user of the terminal (par.42 scheduling conflicts from messages collected and tagged); 

	extracting information from the first message and the second message based on the comparing (par. 31 “In this way, the message generator 138 could form a message 222 having complete sentences as follows: “We will gather at the QuanJuDe restaurant at 6:30 pm. The restaurant is in QianMen. To get there you could take the Line 2 subway. The restaurant contact number is 826939911”.); 

	and displaying the generated content on a display of the terminal (fig.1, 222 shows the message generated text displayed on terminal); 

outputting, through the user interface, information corresponding to the extracted information (fig.1, 222 shows the message generated text displayed on terminal).  

Yuezhong does not specifically teach displaying scheduling conflict in a separate window not part of the messaging application; however in the same field of endeavor Photowat teaches generating content based on identifying that the scheduling conflict exists, the content comprising a notification for alerting the user of the terminal that the scheduling conflict exists (par. 576 generating graphical notification icons to denote conflicts with two or more separate events); and in response to the content being generated, displaying the generated content on a display of the terminal, wherein the content is displayed on an application that is different than the messaging application or a window that is different than a window of the user interface provided by the messaging application (fig. 4, par.42 and 64 a window pane within the user interface displays notifications that are derived from other timelines from venders, users, applications; Photowat teaches many examples of alerting or bringing attention to the user of calendar information from multiple calendars the user is subscribed too, such as in paragraph 576 generating graphical notification icons to denote conflicts with two or more separate events. Photowat also teaches many examples of different windows and pop-up windows to display additional information, even to the extent of a separate application “Planning System” which can be part of or separate from the calendar application to be ran via mobile device which purpose is to display subscribed too calendars via the users’ own timeline schedule as mentioned in paragraphs 565-567.).

Photowat further teaches generating inviting content in response to determining that either or both of the first message and the second message identifies a third party contact person, wherein the inviting content displays a prompt on the terminal for receiving a command input for whether the user of the terminal will add the third party contact person to a current conversation window, and based on the received command input, transmits an invitation to another terminal of the third party contact person to join the current conversation window with the first message and the second message presented (par. 557 user is able to select as many recipients as they want to message to invite them to subscribe to the calendar which will display upcoming events to recipients);
if the terminal receives an input of selecting question content asking whether to decide on schedule information received from the content, updating schedule information of the user of the terminal based on the schedule information received from the content (par. 22, update calendar event; par.294-295 blocks 8034-8036 updating calendars); and

if the terminal does not receive the input of selecting the question content, deleting the
question content and the content from the terminal is different than a window of the user interface provided by the messaging application ( par. 22, delete calendar event; fig. 9j par. 336 deleting timeline events; par. 341 actions (e.g. messages and content) are deleted and removed from user interface).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Photowat into Yuezhong. Yuezhong and Photowat belong to the same technical field in view of an invention with respect to a system for analyzing conversation content between users and providing content corresponding thereto. Therefore, it is considered that said difference could be easily derived by a person skilled in the art without any particular difficulty by applying, to the feature of Yuezhong of: based on the result of checking the schedule information, displaying recommended text, and receiving a user's selection as an input, the feature of Photowat of: based on the result of checking whether the schedules conflict, displaying the conflicting schedule, and updating the schedule by receiving a
user's selection.

Accordingly, the invention as in claim 1 could be easily invented by a person skilled in
the art in view of Yuezhong and Photowat.


As for claim 18, Yuezhong teaches. The method of claim 17, wherein the extracting the information comprises: selecting keywords from the first message input and the second message; searching a database to determine a common theme among the keywords (par.29 keywords determined and searched for within databases to find contextual information for the message generator). 

As for claim 19, Yuezhong teaches. The method of claim 17, wherein the outputting comprises: outputting a third message through the user interface based on the determined common theme (par.31 in addition to the message generator determine that the user is meeting at a restaurant a further message with map that initiates mapping application layer and image of restaurant are sequentially sent). 

As for claims 21-24, Yuezhong teaches.  The method, system and medium of claims 1, 13, 17 and 20, further comprising updating the schedule information based on input information received from the content (par. 42-43 example of updating calendar with supplemental information derived by the system).


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 

A1.	Applicant argues generating content based on identifying that the scheduling conflict exists, the content comprising a notification for alerting the user of the terminal that the scheduling conflict exists;
and
in response to the content being generated, displaying the generated content on a display of the terminal, wherein the content is displayed on an application that is different than the messaging application or a window that is different than a window of the user interface provided by the messaging application;

R1.	Examiner does not agree. Photowat teaches many examples of alerting or bringing attention to the user of calendar information from multiple calendars the user is subscribed too, such as in paragraph 576 generating graphical notification icons to denote conflicts with two or more separate events. Photowat also teaches many examples of different windows and pop-up windows to display additional information, even to the extent of a separate application “Planning System” which can be part of or separate from the calendar application to be ran via mobile device which purpose is to display subscribed too calendars via the users’ own timeline schedule as mentioned in paragraphs 565-567.

A2.	Applicant argues obviousness of the prior art.
R2.	Examiner does not agree. Yuezhong and Photowat belong to the same technical field in view of an invention with respect to a system for analyzing conversation content between users and providing content corresponding thereto. Therefore, it is considered that said difference could be easily derived by a person skilled in the art without any particular difficulty by applying, to the feature of Yuezhong of: based on the result of checking the schedule information, displaying recommended text, and receiving a user's selection as an input, the feature of Photowat of: based on the result of checking whether the schedules conflict, displaying the conflicting schedule, and updating the schedule by receiving a user's selection. Accordingly, the invention as in claim 1 could be easily invented by a person skilled in the art in view of Yuezhong and Photowat.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 1, 2022